Citation Nr: 1728070	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-31 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a dental disability, claimed as "teeth condition." 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for a bilateral hearing loss disability.  

6.  Entitlement to an initial rating in excess of 10 percent prior to November 12, 2016, and in excess of 20 percent thereafter for service-connected degenerative joint disease of the lumbar spine.  

7.  Entitlement to a compensable initial rating for service-connected scars of the lumbar spine.  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to January 1970 with additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an 
April 2009 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at an April 2017 Board videoconference hearing, and a transcript of this hearing is of record.  

In a December 2016 rating decision, the RO increased the Veteran's disability rating for his service-connected back disability from 10 percent disabling to 20 percent disabling effective November 12, 2016.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran is seeking entitlement to service connection for a bilateral knee disability.  The Veteran testified at his April 2017 Board hearing that during his active service he suffered a gunshot wound to both his left and right knee.  The Veteran stated following this incident he was hospitalized at the 93rd Evacuation Hospital in Long Binh Vietnam.  The RO has requested the Veteran's service treatment records (STRs); however hospital records can sometimes be kept separate from STRs.  It does not appear a specific attempt has been made to obtain the Veteran's hospital records, thus these records must be obtained on remand.  

The Board notes the January 2009 VA examination diagnosed bilateral knee degenerative joint disease status post gunshot wounds; however, the examiner did not provide a finding as to whether the Veteran's bilateral knee disability was etiologically related to his active service.  A finding that the Veteran's bilateral knee disability is etiologically related to his gunshot wound is not a finding that his knee disability is etiologically related to his active service.  While the Veteran provided testimony that his gunshot wound occurred during his active service in 1966, the Veteran's STRs contain one notation of left knee trauma in 1965 noting that no significant abnormalities were noted.  Additionally, bilateral knee scars were not noted until a June 1975 Army National Guard examination.  Moreover, the Veteran testified that his bilateral knee disability could be related to the over 100 jumps her performed during his active service.  Therefore, an addendum opinion must be obtained which makes a specific finding as to whether it is at least as likely as not that the Veteran's bilateral knee disability is etiologically related to his active service.  

The Veteran is seeking entitlement to service connection for a dental disability.  In the VA benefits system, dental disabilities are treated differently than medical disabilities.  Disability compensation is only available for certain types of dental and oral conditions, including chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150 (2016).

The Veteran testified at his April 2017 Board hearing that during a mortar attack he ran into a truck and knocked his teeth out.  His STRs note dental treatment during his active service; however, it is unclear if the Veteran has a current dental condition.  To date the Veteran has not been provided with a VA examination in connection with this claim.  As such, a VA examination must be obtained on remand which addresses the nature and etiology of any current dental disability.  

The Veteran is seeking entitlement to service connection for hypertension.  To date the Veteran has not been provided with a VA examination in connection with this claim.  The Veteran indicated he had hypertension symptoms in service that he did not report because he did not want to appear ill and get removed from the Special Forces as a result.  The Veteran testified at his April 2017 Board hearing that he was treated for high blood pressure in 1970 within one year of his separation from active service.  The Veteran's claims file indicates he is currently being treated for hypertension.  Thus, a VA examination is needed on remand to determine whether the Veteran's current hypertension is etiologically related to his active service.  

The Veteran is also seeking entitlement to service connection for a bilateral hearing loss disability.  The Veteran was most recently provided with a January 2009 VA examination.  The examiner concluded the Veteran's hearing loss was less likely than not etiologically related to his active service because his hearing was normal at the time of his separation from active service.  The Board finds the January 2009 VA examiner's opinion to be inadequate.  The examiner failed to explain why the Veteran having normal hearing at separation precluded the possibility of his current bilateral hearing loss from being etiologically related to his active service.  Additionally, as noted by the Veteran's representative in his June 2017 brief the examiner did not address the possibility of delayed onset hearing loss as a result of the acoustic trauma he suffered during his active service.  

Moreover, the Veteran's VA treatment records appear to be incomplete.  An April 2016 VA treatment record noted the Veteran reported his hearing ability had decreased since his January 2009 VA examination and an audiogram was performed.  The VA treatment record noted "See audiogram Display under Audiology in the Tools section of CPRS for test results."  However, it does not appear that these test results are associated with the Veteran's claims file.  

The Veteran is seeking entitlement to an initial rating in excess of 10 percent prior to November 12, 2016, and in excess of 20 percent thereafter for service-connected degenerative joint disease of the lumbar spine.  The Veteran testified at his April 2017 Board hearing that his back disability had increased in severity since his most recent VA examination in November 2016.  Specifically, the Veteran noted his back disability included neurological symptoms such as numbness and radiating pain from his legs down to his feet.  However, the Veteran's VA examination in November 2016 did not note any neurological symptoms.  

Additionally, 38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  All indicated testing should be conducted on remand. 

The Veteran is also seeking entitlement to a compensable initial rating for service-connected scars of the lumbar spine.  The Veteran was most recently provided with a VA examination in November 2016.  The Veteran was noted to have one scar on his trunk.  The examiner did not provide a response as to how the anterior or posterior trunk was affected by the scar or a summary of the scar's measurements.  A December 2016 addendum opinion was obtained and the opinion provider concluded the scars on the Veteran's back had resolved with no residual effects.  The opinion provider also noted the Veteran did exhibit evidence of pain on passive range of motion; it is unclear what disability the examiner was referencing when providing this conclusion.  

The Board finds the November 2016 VA examination and December 2016 addendum opinion to be inadequate.  The November 2016 VA examiner failed to provide any physical findings as to the Veteran's scar.  Moreover, the examiner did not address the area of the scar which is required to rate it under Diagnostic Code 7802.  38 C.F.R. § 4.118 Diagnostic Code 7802.  Moreover, the December 2016 opinion provider found that the Veteran's scar created no residual effects, but then later appeared to state the scar caused pain on passive range of motion contradicting himself.  As such, a new VA examination must be obtained on remand.  

Moreover, the Veteran testified at his April 2017 Board hearing that he had outstanding private treatment records to submit.  As such, the Veteran should be provided an additional opportunity to submit these records on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include,  the April 2016 VA audiogram found "under Audiology in the Tools section of CPRS for test results."  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for a knee disability, dental condition, hypertension, hearing loss, back disability, or back scars since service.  After securing the necessary release, take all appropriate action to obtain these records.  Inform the Veteran and provide him with the chance to submit additional records.

3.  Using all available resources, obtain and associate with the Veteran's claims file all treatment records for the Veteran from the 93rd Evacuation Hospital in Long Binh Vietnam.  

4.  Following the completion of steps one through three the AOJ must contact the VA examiner who examined the Veteran in January 2009 in connection with his claim for service-connection for left and right knee disabilities and request an addendum opinion.  The eFolder and copies of all pertinent records should be made available to and reviewed by the opinion provider.

Based on a review of the record the opinion provider should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's left and/or right knee disabilities are etiologically related to his active service.  

The examiner should consider and discuss the Veteran's lay statements indicating his in-service knee trauma and his over 100 military jumps.  

If the January 2009 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If the opinion cannot be provided without an examination, a new VA examination should be scheduled.  All indicated tests and studies should be undertaken.  

The examiner must provide a complete rationale for any opinion.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  After the completion of steps one through three schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any current dental disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should offer an opinion as to the following:

(a)  Identify all current dental disorders.  Is there bone loss of the maxilla or mandible?  

(b)  If the Veteran has bone loss of the maxilla or mandible, is it at least as likely as not (50 percent or higher degree of probability) that the bone loss was caused by trauma in service?  

The examiner should consider, and discuss as necessary, the Veteran's in-service dental history.  

The examiner must provide a complete rationale for any opinion.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  After the completion of steps one through three schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his hypertension.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should offer an opinion as to the whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension is etiologically related to his active service?

The examiner must provide a complete rationale for any opinion.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

7.  Following the completion of steps one through three the AOJ must contact the VA examiner who examined the Veteran in January 2009 in connection with his claim for service-connection for bilateral hearing loss and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.

Based on a review of the record the opinion provider should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral hearing loss disability is etiologically related to his active service.  

The examiner should consider and discuss the Veteran's representatives' June 2017 brief indicating the Veteran's in-service noise exposure caused delayed onset hearing loss.  

If the January 2009 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

The examiner must provide a complete rationale for any opinion.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

8.  After the completion of steps one through three schedule the Veteran for a VA examination to determine the current severity of his service-connected back disability.  The examiner is requested to delineate all symptomology associated with, and the current severity of, his back disability to specifically include any neurological symptoms.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.  

The examiner should specifically test the Veteran's lumbar spine range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

9.  After the completion of steps one through three schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine scars.  The examiner is requested to delineate all symptomology associated with, and the current severity of, his scars.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.  

10.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  Allow the appropriate time for response then return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




